DETAILED ACTION
This Non-final action is responsive to communications: 09/20/2021.
Applicant amended claims 9 and 13. Cancelled claims 1-8, and 20. Claims 9-19 are pending. Claims 9 and 13 are independent.
Examiner Notes
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04 “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Applicant is requested to check all claim informality, language issues (e.g. antecedent issues, redundant limitation issues, grammar, spelling, typo issues etc.) for all claims (if applicable) to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 9 -19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of co-pending Application No. 17/215033 (03/29/2021 claim sets). For limitation/ term analysis, illustration, explanation and  further rejection support can be found in co-pending Application No. 16/861640 specification/ drawing disclosure (PBPUB US 2020/0357455 A1) and claims 1-20.

6a.	Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-20 of co-pending Application No. 17/215033 (03/29/2021 claim sets). Further supported by  claims 1-20 and Fig. 1-Fig. 11 and associated specification disclosure (PBPUB US 2020/0357455 A1 ) of  co-pending Application No. 16/861640.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Although the claims are not identical, they are not substantially different from each other from patentable standpoint.
Regarding independent claim 9, Application No. 17/215033 teaches a memory cell arrangement (Application No. 17/215033: claim 13. Further supported by Application No. 16/861640: claim 1 and Fig. 1-Fig. 11 and associated Spec Disclosure), comprising: 
a first set of memory cell drivers configured to selectively supply a supply voltage of a set of supply voltages to one or more first control-lines for operating one or more memory cells (Application No. 17/215033: claim 13, lines 1-4. Further supported by Application No. 16/861640: claim 1, lines 1-7 and Fig. 1-Fig. 11 and associated Spec Disclosure); 
a second set of memory cell drivers configured to selectively supply another supply voltage of the set of supply voltages to one or more second control-lines for operating the one or more memory cells (Application No. 17/215033: claim 13, lines 5-7. Further supported by Application No. 16/861640: claim 1, lines 1-7 and Fig. 1-Fig. 11 and associated Spec Disclosure); and  
(Application No. 17/215033: claim 13, lines 8-10. Further supported by Application No. 16/861640: claim 3 and Fig. 1-Fig. 11 and associated Spec Disclosure), 
the voltage supply circuit comprising: 
a first controlled voltage converter circuit comprising a first voltage converter and a first control circuit, wherein the first control circuit is configured to receive an input voltage and control the first voltage converter to generate a first supply voltage of the set of supply voltages in response to the received input voltage (Application No. 17/215033: claim 13, lines 11-19. Further supported by Application No. 16/861640: claim 3 and claim 11 and Fig. 1-Fig. 11 and associated Spec Disclosure); 
a second controlled voltage converter circuit comprising a second voltage converter and a second control circuit, wherein the second control circuit is configured to receive the first supply voltage and control the second voltage converter to generate a second supply voltage of the set of supply voltages in response to the received first supply voltage (Application No. 17/215033: claim 13, lines 11-19. Further supported by Application No. 16/861640: claim 3 and claim 11 and Fig. 1-Fig. 11 and associated Spec Disclosure); and 
a third controlled voltage converter circuit comprising a third voltage converter and a third control circuit, wherein the third control circuit is configured to receive the first or the second supply voltage and control the third voltage converter to output a third supply voltage of the set of supply voltages in response to the received first or second supply voltage (Application No. 17/215033: claim 13, lines 11-19. Further supported by Application No. 16/861640: claim 3 and claim 11 and Fig. 1-Fig. 11 & associated Spec Disclosure); and 
a supply circuit configured to provide a fourth supply voltage of the set of supply voltages (Application No. 17/215033: claim 13, lines 11-19. Further supported by Application No. 16/861640: claim 3 and claim 11 and Fig. 1-Fig. 11 and associated Spec Disclosure).

6b.	Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of co-pending Application No. 17/215033 (03/29/2021 claim sets). Further supported by  claims 1-20 and Fig. 1-Fig. 11 & associated specification disclosure (PBPUB US 2020/0357455 A1 ) of  co-pending Application No. 16/861640.
Analysis not shown
6c.	Dependent claims 9-12, 14-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of co-pending Application No. 17/215033 (03/29/2021 claim sets). Further supported by  claims 1-20 and Fig. 1-Fig. 11 & associated specification disclosure (PBPUB US 2020/0357455 A1 ) of  co-pending Application No. 16/861640.
Analysis not shown

7.	Claims 9-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of co-pending Application No. 16/861640 (10/25/2021 claim sets). For limitation/ term analysis, illustration, explanation, further support can be found in co-pending Application No. 17/215033 specification/ drawing disclosure (PGPUB US 2021/0312969 A1) and claims 1-20.

Based on above analysis, thus both Application No. 17/215033, 16/861640 are subject to Terminal Disclaimer.

Allowable Subject Matter
Claims 9-19 are objected to as because of NSDP double patenting rejection but would be allowable if the rejection is overcome.

Response to Arguments
Applicant’s arguments regarding claims 9-19 submitted 09/20/2021 are found persuasive (in accordance with new amendment) and previous art rejections are being withdrawn.
Based on 09/20/2021, all previous objections are withdrawn.
See new NSDP double patenting rejection based on newly found references.

Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
TAKEUCHI (US 2010/164565 A1):  Prior art used in foreign office application/ rejection and search report (application No. EP 20168946)  and prior 
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
(Master of Engineering, Electrical Engineering, USA)